DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions 
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
The scope under consideration remains the same as that indicated in the previous Office action.  The claimed scope is not patentable for the reasons maintained herein.  

Status of Claims 
Claims 1-7, 9 and 12-16 are pending in the instant application. Claims 4, 6, 7 and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Claims 1-3, 5, 9 and 13-16 read on an elected invention and species and therefore remain under consideration in the instant application. 
 
Response to Remarks
Applicant’s response filed March 24, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
Regarding the rejection of claims 1-3, 5, 9 and 13-16 for the claims containing an improper Markush grouping, Applicants traverse the rejection and contend that the instant claims do not contain an improper Markush grouping.  Applicants first note that rejection is improper because the examiner has not fulfilled the requirement to include suggestions on how to overcome the rejection.  This traversal was not found persuasive to overcome the rejection because providing this information is not a requirement for making a proper rejection.  Rather, MPEP 2117 indicates that it “should” be done.  However, an indication of what constitutes a proper Markush group was also provided by the examiner in paragraph 6 of the previous action.  
Applicant goes on to argue that the substantial structural feature of the claimed Formula (I) is an indole core substituted with substituents G, O-A, R1 and optionally one or more R5 attached at defined positions.  This traversal was considered but was not found to be persuasive because the alternatives recited in Markush groups defining each of the above features of the compounds (G, A, R1, etc.) themselves do not yield compounds sharing a substantial structural feature when the compound as a whole is considered.  For example, based on the claimed definitions, the compound 
    PNG
    media_image1.png
    97
    254
    media_image1.png
    Greyscale
 is included in the claimed scope (Compound 120 in claim 16, Formula (I) where G is (i) dimethoxy phenyl, and A is an amide containing linker with a pendant pyrrolidinyl ring).  In comparison, the compound 
    PNG
    media_image2.png
    87
    228
    media_image2.png
    Greyscale
is also included as an alternative in the claimed Markush grouping (Compound 5 in claim 16; Formula (I) where G is option (iv) 
    PNG
    media_image3.png
    76
    88
    media_image3.png
    Greyscale
 and A is an alkylene linker with a pendant morpholine ring).  When the compound as a whole is considered, it is clear that the indole-O (the only portion of the structure in common among each claimed alternative) is not a substantial structural feature.  In addition, the above examples (along with numerous others in the claims) are differently classified.  Compound 120 is C07D209/12, whereas compound 5 is C07D471/04. Other claimed compounds are in C07D401/04, C07D487/04 and C07D453/02, among many others.  It is clear that the structures falling within the claimed Markush grouping are divergent enough so as to warrant many distinct classifications and require many different fields of search. 
MPEP 2117 provides that a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property. In the present case, the structural feature in common among the claimed alternatives (the indole-oxy ring) is not “mainly responsible” for the function of the compounds, as it represents a relatively small portion of the compounds, where the pendant rings and large substitents would be expected to have a different effect on the activity depending on the particular alternative selected.  Further, it is not “clear from their very nature” that all members possess the common property.  The common structural element is neither a large portion of the structure of each formula, nor a structurally distinctive portion in view of many structurally and chemically distinct G and A definitions formula are not found to share a “single structural similarity” because they do not belong to a single recognized physical or chemical class, or to the same art-recognized class.  
Finally, Applicants contend that the rejection is improper because the International Search Report did not find unity of invention lacking. This traversal has been considered but is not found to be persuasive because the United States Patent and Trademark Office is not bound by the lack of unity determination by another International Searching Authority. MPEP 1875 states that whether or not the question of unity of invention has been raised by the International Searching Authority, it may be considered by the examiner when serving as an authorized officer of the International Preliminary Examining Authority. Thus, the examiner is not bound by any previous determination made. In addition, 37 CFR 1.484 indicates that the international preliminary examination is a non-binding opinion.
For at least the foregoing reasons, as well as those described in the rejection itself, the rejection of the claims for containing an improper Markush grouping of alternatives is still found to proper and is maintained herein.

Claim Rejections – Improper Markush Group 
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 1-3, 5, 9 and 13-16 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.   
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use.  Rather, the specification discloses that the compounds are useful as “TLR Receptor modulators;” however, there is no common core in the compounds of formula (Ia) that are known as TLR Receptor modulators.  In other words, the only shared feature is an indole ring, which is not substantial to convey TLR Receptor modulating activity on every possible alternative as claimed. It is suggested that applicant amend the claims to contain only proper Markush groupings to compounds sharing a single structural similarity and a common use, wherein the common use shared by the compounds is a result of the structural similarity essential to the function of the compounds. Such variation among the members of the Markush group, and the evidence that the variation is significant structural variation, is shown in the 12 distinct classification codes covering just the exemplified compounds in the instant claims.
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, 
Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 
1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and 
Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class.” Here, by contrast, the amount in common is none, relative to the entire molecule.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).             

Conclusion 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday -Thursday 8-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699